MAY, MELANIE G., Associate Judge.
Reminiscent of a first year law school torts exam, this case presents the proverbial issues of duty and proximate cause. In its simplest terms, the issue is whether the negligent initiation of a false alarm can render a party liable for accidents involving emergency vehicles responding to the alarm. We agree with the trial court’s decision in this case that the law does not support the extension of liability to the facts of this ease. See Department of Transp. v. Anglin, 502 So.2d 896 (Fla.1987); and Ford v. Peaches Entertainment Corp., 83 N.C.App. 155, 349 S.E.2d 82 (1986), review denied, 318 N.C. 694, 351 S.E.2d 746 (1987).
We, therefore, affirm the summary judgment in favor of the defendants.
GUNTHER, J., concurs.
ANSTEAD, J., concurs specially with opinion.